DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
A trial was scheduled at 9:30 a.m. on July 20, 2011, to consider Plaintiffs' appeal. On March 28, 2011, the court sent notice of the scheduled trial to Plaintiffs at 221 Pecan Hollow, Coppell, TX 75019, which is the address Plaintiffs provided to the court. The notice was not returned as undeliverable. The notice advised that if Plaintiffs did not appear, the court might dismiss the appeal.
In the afternoon of July 10, 2011, Plaintiff Thomas J. Galvin (Plaintiff) called the court, requesting that the trial be reset. Court staff requested he put that request in writing to the court. After reviewing Plaintiff's letter, the court found that Plaintiff's request should be denied. Court staff called the parties to tell them that the trial would be held as scheduled at 9:30 a.m. on July 20, 2011. *Page 2 
At the scheduled time for the trial, Defendant's representative appeared. The court was prepared and available for trial. Plaintiffs did not appear. Under such circumstances, the court finds the appeal must be dismissed for lack of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of July 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon July 21, 2011. The Court filed and entered this documenton July 21, 2011.